Detailed Action
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on Jun.10, 2022 with respect to claims 1 - 20 has been entered.
Terminal Disclaimer
The terminal disclaimer filed on Jun. 17, 2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US Patents: US 10,893,423 and US 10,602,381 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
EXAMINER’S AMENDMENT
Authorization for this examiner’s amendment was given in an interview with Robert Graham on Jun. 17, 2022.

1.	(Currently Amended) A method, comprising:	obtaining, by a first controller, a first temporary user identifier of a user equipment (UE) by receiving a request from a migration scheduler, the request comprising the first temporary user identifier of the UE, and the first temporary user identifier comprising a second identifier of a second controller; 	retrieving, by the first controller, UE context information from a database server according to the first temporary user identifier of the UE;
	allocating, by the first controller, a second temporary user identifier to the UE, the second temporary user identifier comprising a first identifier of the first controller; 	transmitting, by the first controller, the second temporary user identifier to the database server for updating, in the UE context information in the database server, the first temporary user identifier by the second temporary user identifier; and	sending, by the first controller to an external network element according to the UE context information retrieved from the database server, the first identifier of the first controller.
2.	(Cancelled) 

6.	(Currently Amended) An apparatus, comprising:	a receiver;	a transmitter,	a processor; and	a non-transitory computer readable medium having a program stored thereon for execution by the processor, the program including instructions to:		obtain, through the receiver, a first temporary user identifier of a user equipment (UE) by receiving a request from a migration scheduler, the request comprising the first temporary user identifier of the UE, the first temporary user identifier comprising a second identifier of a second controller;		retrieve UE context information from a database server according to the first temporary user identifier of the UE		allocate a second temporary user identifier to the UE, the second temporary user identifier comprising a first identifier of a first controller; 		cause the transmitter to transmit the second temporary user identifier to the database server for updating, in the UE context information in the database server, the first temporary user identifier by the second temporary user identifier; and		cause the transmitter to transmit the first identifier of the first controller to an external network element according to the UE context information retrieved from the database server.

12.	(Currently Amended) A method, comprising:	obtaining, by a database server, either directly or indirectly from a migration scheduler, a first temporary user identifier of a user equipment (UE), the first temporary user identifier comprising a second identifier of a second controller;	sending, by the database server, to a first controller, according to the first temporary user identifier, UE context information for use in sending, by the first controller to an external network element, the first identifier of the first controller;	receiving, by the database server, a second temporary user identifier from the first controller, the second temporary user identifier comprising a first identifier of the first controller; 	replacing, in the UE context information in the database server, the first temporary user identifier by the second temporary user identifier, the database server being connected to both the first controller and the second controller.
16.	(Currently Amended) An apparatus, comprising:	a receiver;	a processor; and	a non-transitory computer readable medium having a program stored thereon for execution by the processor, the program having instructions to:		obtain, either directly or indirectly from a migration scheduler, a first temporary user identifier of a user equipment (UE), the first temporary user identifier comprising a second identifier of a second controller;		send, to a first controller, according to the first temporary user identifier, UE context information for use in sending, by the first controller to an external network element, the first identifier of the first controller;		receive, through the receiver, a second temporary user identifier from the first controller, the second temporary user identifier comprising a first identifier of the first controller; and		replace, in the UE context information in the apparatus, the first temporary user identifier by the second temporary user identifier.
Allowable Subject Matter
Claims 1 and 3 - 20 are allowed.
The following is the examiner’s statement of reasons for allowance:

Claims 1 and it dependent claims thereof are allowed because the closest prior art either alone or in combination, fail to anticipate or render obvious, a method, comprising: obtaining, by a first controller, a first temporary user identifier of a user equipment UE by receiving a request from a migration scheduler, the request comprising the first temporary user identifier of the UE, and the first temporary user identifier comprising a second identifier of a second controller; retrieving, by the first controller, UE context information from a database server according to the first temporary user identifier of the UE; allocating, by the first controller, a second temporary user identifier to the UE, the second temporary user identifier comprising a first identifier of the first controller; transmitting, by the first controller, the second temporary user identifier to the database server for updating, in the UE context information in the database server, the first temporary user identifier by the second temporary user identifier; and sending, by the first controller to an external network element according to the UE context information retrieved from the database server, the first identifier of the first controller, in combination with all other limitations in the claim(s) as defined by applicant.

Claims 6 and it dependent claims thereof are allowed because the closest prior art either alone or in combination, fail to anticipate or render obvious, an apparatus, comprising: a receiver; a transmitter, a processor; and a non-transitory computer readable medium having a program stored thereon for execution by the processor, the program including instructions to: obtain, through the receiver, a first temporary user identifier of a user equipment UE by receiving a request from a migration scheduler, the request comprising the first temporary user identifier of the UE, the first temporary user identifier comprising a second identifier of a second controller; retrieve UE context information from a database server according to the first temporary user identifier of the UE; allocate a second temporary user identifier to the UE, the second temporary user identifier comprising a first identifier of a first controller; cause the transmitter to transmit the second temporary user identifier to the database server for updating, in the UE context information in the database server, the first temporary user identifier by the second temporary user identifier; and cause the transmitter to transmit the first identifier of the first controller to an external network element according to the UE context information retrieved from the database server, in combination with all other limitations in the claim(s) as defined by applicant.

Claims 12 and it dependent claims thereof are allowed because the closest prior art either alone or in combination, fail to anticipate or render obvious, a method, comprising: obtaining, by a database server, either directly or indirectly from a migration scheduler, a first temporary user identifier of a user equipment UE, the first temporary user identifier comprising a second identifier of a second controller; sending, by the database server, to a first controller, according to the first temporary user identifier, UE context information for use in sending, by the first controller to an external network element, the first identifier of the first controller; receiving, by the database server, a second temporary user identifier from the first controller, the second temporary user identifier comprising a first identifier of the first controller;  replacing, in the UE context information in the database server, the first temporary user identifier by the second temporary user identifier, the database server being connected to both the first controller and the second controller, in combination with all other limitations in the claim(s) as defined by applicant.

Claims 16 and it dependent claims thereof are allowed because the closest prior art either alone or in combination, fail to anticipate or render obvious, an apparatus, comprising: a receiver; a processor; and a non-transitory computer readable medium having a program stored thereon for execution by the processor, the program having instructions to: obtain, either directly or indirectly from a migration scheduler, a first temporary user identifier of a user equipment UE, the first temporary user identifier comprising a second identifier of a second controller; send, to a first controller, according to the first temporary user identifier, UE context information for use in sending, by the first controller to an external network element, the first identifier of the first controller; receive, through the receiver, a second temporary user identifier from the first controller, the second temporary user identifier comprising a first identifier of the first controller; and replace, in the UE context information in the apparatus, the first temporary user identifier by the second temporary user identifier, in combination with all other limitations in the claim(s) as defined by applicant.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NIMESH PATEL whose telephone number is (571)270-1228.  The examiner can normally be reached on Monday thru Friday: 6:30 AM - 3:30 PM EST.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rafael Perez-Gutierrez can be reached on 571-272-7915.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NIMESH PATEL/Primary Examiner, Art Unit 2642